Title: From Louisa Catherine Johnson Adams to John Adams, 14 July 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John



My Dear John
St Petersburg 14 July 1814

You cannot think what a disappointment your not writing occasion’d me! I have been weighing and reflecting upon every thing which might have  caused your silence and have only been able to attribute it to that of sickness, which fills my heart with uneasiness
Your Aunt Smith, being about to return to America, I take the opportunity of sending you a Watch, which I request you will use in the same manner which I have recommended to George. I am delighted with the account which your good Grand Mama gives of you; I only wish you to check as much as possible, the natural warmth of your disposition, which however good your intentions may be and however correct your ideas, I can assure you from experience, produces us great sorrow, and uneasiness.
During your Father’s absence, I have taken a house at a little distance from Petersburg, situated on the Banks of the River Newa, to give your Brother Charles the advantage of recovering, and if possible laying in a stock of health, of which he has long been very destitute, before we return to town to pass another long and gloomy Winter. he is at home for the vacation which is of three Weeks, he intends writing you if possible before the departure of his Aunt.
Adieu my beloved Son. Love me ever, and believe me most affectionately, Your Mother
L. C. Adams